Exhibit 10.4

 

Confidential

 

 

 

 

 

 

CALL OPTION AGREEMENT

 

AMONG

 

WENBIN YANG, PING LI

 

GUANGZHOU YUZHI MDT INFO TECH LTD.

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN)Co, LTD.

 

AND

THE COMPANIES LISTED IN APPENDIX I

 

 



 

 

 

 

 

AUGUST 5, 2015

 

 

 

 

 

 



  



 

CALL OPTION AGREEMENT

 

This CALL OPTION AGREEMENT (this "AGREEMENT") is entered into in Guangzhou of
the People's Republic of China (the "PRC") as of AUGUST 5, 2015 by and among the
following Parties:

 

(1) WENBIN YANG

 

ADDRESS: Room 603, Unit2, Block6, No8 Urumqi East Road, New Shi District, Kashi
City

IDENTITY CARD NUMBER: 650108196710240012

 

(2) PING LI

 

ADDRESS: No 69 Floor 3, Tianhe straight street, Tianhe District, Guangzhou

 

IDENTITY CARD NUMBER: 430102197707113026

 

(3) GUANGZHOU YUZHI MDT INFO TECH LTD.( "YUZHI")

 

REGISTERED ADDRESS: Unit 1601, No 439, Dongfeng Road, Yuexiu District, Guangzhou

 

(4) MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (YIGO)

 

REGISTERED ADDRESS: Shenzhen Nanshan Garden of the arts Ma Gulong industrial
zone of 309A

 

(5) SHENZHEN QIANHAI ZHUO ZHICHANG TIAN TECHNOLOGY CO., LTD.

 

REGISTERED ADDRESS: Room 201, Block A, NO 1 Qianwan road QianHaiShen Port
Cooperative District, Shenzhen

 

(6) GUANGZHOU RONGSHENG MDT INFO TECH LTD

 

REGISTERED ADDRESS: Unit 1601, No 439 , Dongfeng Road,Yuexiu District, Guangzhou

 



 2 



  

(7) THE COMPANIES LISTED IN APPENDIX I

 

Personal Shareholders and YUZHI hereinafter individually referred to as a
"SHAREHOLDER" and collectively, the "SHAREHOLDERS". The Shareholders, YIGO and
the companies listed in Appendix I hereinafter shall be individually referred to
as a "PARTY" and collectively referred to as the "PARTIES".)

 

WHEREAS

 

(1) Wenbin Yang and Ping Li are the enrolled shareholders of the GUANGZHOU
RONGSHENG MDT INFO TECH LTD listed in Appendix I, legally holding all of the
equity of the GUANGZHOU RONGSHENG MDT INFO TECH LTD as of the execution date of
this Agreement.

 

(2) YUZHI is the enrolled shareholder of the companies listed in Appendix I,
Appendix I attached hereto, legally holding all or the majority equity of such
companies as of the execution date of this Agreement.

 

(3) As of the date of this Agreement, WENBIN YANG and PING LI are the enrolled
shareholders of YUZHI, legally holding all the equity in YUZHI, of which Wenbin
Yang holding 60% interest, Ping Li holding 40%.

 

(4)The Shareholders intend to transfer to YIGO, and YIGO is willing to accept,
all their respective equity interest in the Target Companies (as defined below),
to the extent not violating PRC Law.

 

(5)In order to conduct the above equity transfer, the Shareholders agree to
jointly grant YIGO an irrevocable call option for equity transfer (hereinafter
the "CALL OPTION"), under which and to the extent permitted by PRC Law, the
Shareholders shall on demand of YIGO transfer the Option Equity (as defined
below) to YIGO and/or any other entity or individual designated by it in
accordance with the provisions contained herein.

 

(6) YUZHI intends to transfer to YIGO all of its assets and liabilities to the
extent not violating PRC Law. In order to conduct the above asset transfer,
YUZHI agrees to grant YIGO an irrevocable call option for assets (hereinafter
the "ASSET CALL OPTION"), under which and to the extent as permitted by PRC Law,
YUZHI shall on demand of YIGO transfer the assets and liabilities to YIGO and/or
any other entity or individual designated by it in accordance with the
provisions contained herein.

 

 3 



 

THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:

 

ARTICLE 1 - DEFINITION

 

"PRC LAW" shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the People's Republic of China.

 

"OPTION EQUITY" shall mean, in respect of each of the Shareholders, all of the
equity interest held thereby in the Target Company Registered Capital (as
defined below).

 

"TARGET COMPANY" shall mean, to Wenbin Yang , Ping Li; and GUANGZHOU YUZHI MDT
INFO TECH LTD, any and all of the companies listed in Appendix I.

 

"TARGET COMPANY REGISTERED CAPITAL" shall mean the registered capital of YUZHI
as of the execution date of this Agreement, i.e., RMB10, 000,000, and the
registered capital of each Target Company as listed in Appendix I, which shall
include any expanded registered capital as the result of any capital increase
within the term of this Agreement.

 

"TRANSFERRED EQUITY" shall mean the equity of Target Company which YIGO has the
right to require the Shareholders to transfer to it or its designated entity or
individual when YIGO exercises its Call Option (hereinafter the "EXERCISE OF
OPTION") in accordance with Article 3.2herein, the amount of which may be all or
part of the Option Equity and the details of which shall be determined by YIGO
at its sole discretion in accordance with the then valid PRC Law and from its
commercial consideration.

 

"TRANSFER PRICE" shall mean all the consideration that YIGO or its designated
entity or individual is required to pay to the Shareholders in order to obtain
the Transferred Equity upon each Exercise of Option. In spite of any provision
herein, in case of YIGO exercising the call option in its sole discretion upon
the occurrence of the situation in which such call option exercise become
feasible under the relevant laws in PRC, any additional consideration paid other
than the $1.00 which may be required under the laws of China to effect such
purchase to comply with such legal formalities shall be either cancelled or
returned to the company immediately with no additional compensation to the
owners. The shareholders hereby acknowledge the purpose of such provisions and
hereby agrees and authorizes the company to take any and all actions to effect
such transaction and agrees irrevocably to execute any and all documents and
instruments and authorize YIGO and its designated entity or individual to sign
on his or her behalf and hereby gives the YIGO and its designated entity or
individual a proxy to execute and deliver such documents and instruments to
effect the purpose of this provision and hereby waives any defense or claim of
causes of action to challenge or defeat this provision.If there exists any
regulatory provision with respect to Transfer Price under the then PRC Law, YIGO
or its designated entity or individual shall be entitled to determine the lowest
price permitted by PRC Law as the Transfer Price.

 



 4 



 

"BUSINESS PERMITS" shall mean any approvals, permits, filings, registrations
etc. which YUZHI is required to have for legally and validly operating its
advertisement designing, producing, agency, publishing and all such other
businesses, including but not limited to the Business License of the Cooperate
Legal Person, the Tax Registration Certificate, the Permit for Operating
Advertising Businesses and such other relevant licenses and permits as required
by the then PRC Law.

 

"TARGET COMPANY ASSETS" shall mean, in respect of any Target Company, all the
tangible and intangible assets which such Target Company owns or has the right
to use during the term of this Agreement, including but not limited to any
immoveable and moveable assets, and such intellectual property rights as
trademarks, copyrights, patents, proprietary know-how, domain names and software
use rights.

 

" THE EXCLUSIVE SERVICE AGREEMENT" shall mean the Exclusive Service Agreement
entered into among each Target Company 1 dated AUGUST 5, 2015.

 

"MATERIAL AGREEMENT" shall mean an agreement to which any Target Company is a
party and which has a material impact on the businesses or assets of the Target
Company, including but not limited to the Exclusive Service Agreement among the
Target Company and YIGO, and other agreements regarding the Target Company's
advertising business.

 

1.2 The references to any PRC Law herein shall be deemed

 

(1) to include the references to the amendments, changes, supplements and
reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and

 

(2) to include the references to other decisions, notices or regulations enacted
in accordance therewith or effective as a result thereof.

 

1.3 Except as otherwise stated in the context herein, all references to an
Article, clause, item or paragraph shall refer to the relevant part of this
Agreement.

 



 5 



 

ARTICLE 2 - GRANT OF CALL OPTION

 

The Parties agree that the Shareholders exclusively grant YIGO hereby
irrevocably and without any additional conditions with a Call Option, under
which YIGO shall have the right to require the Shareholders to transfer the
Option Equity to YIGO or its designated entity or individual in such method as
set out herein and as permitted by PRC Law. YIGO also agrees to accept such Call
Option.

 

in case of YIGO exercising the call option in its sole discretion upon the
occurrence of the situation in which such call option exercise become feasible
under the relevant laws in PRC, any additional consideration paid other than the
$1.00 which may be required under the laws of China to effect such purchase to
comply with such legal formalities shall be either cancelled or returned to the
company immediately with no additional compensation to the YUZHI and
Shareholders. YUZHI and Shareholders hereby acknowledge the purpose of such
provisions and hereby agrees and authorizes the company to take any and all
actions to effect such transaction and agrees irrevocably to execute any and all
documents and instruments and authorize the company's relevant officers to sign
on his or her behalf and hereby gives the company and any of its relevant
officers a proxy to execute and deliver such documents and instruments to effect
the purpose of this provision and hereby waives any defense or claim of causes
of action to challenge or defeat this provision.

 

ARTICLE 3 - METHOD OF EXERCISE OF OPTION

 

3.1 To the extent permitted by PRC Law, YIGO shall have the sole discretion to
determine the specific time, method and times of its Exercise of Option.

 

3.2 If the then PRC Law permits YIGO and/or other entity or individual
designated by it to hold all the equity interest of Target Company, then YIGO
shall have the right to elect to exercise all of its Call Option at once, where
YIGO and/or other entity or individual designated by it shall accept all the
Option Equity from the Shareholders at once;

 

if the then PRC Law permits YIGO and/or other entity or individual designated by
it to hold only part of the equity in Target Company, YIGO shall have the right
to determine the amount of the Transferred Equity within the extent not
exceeding the upper limit of shareholding ratio set out by the then PRC Law
(hereinafter the "SHAREHOLDING LIMIT"), where YIGO and/or other entity or
individual designated by it shall accept such amount of the Transferred Equity
from the Shareholders. In the latter case, YIGO shall have the right to exercise
its Call Option at multiple times in line with the gradual deregulation of PRC
Law on the permitted Shareholding Limit, with a view to ultimately acquiring all
the Option Equity.

 

3.3 At each Exercise of Option by YIGO, each of the Shareholders shall transfer
their respective equity in the Target Company to YIGO and/or other entity or
individual designated by it respectively in accordance with the amount required
in the Exercise Notice stipulated in Article 3.5. YIGO and other entity or
individual designated by it shall pay the Transfer Price to each of the
Shareholders who has transferred the Transferred Equity for the Transferred
Equity accepted in each Exercise of Option. YIGO shall have the right to elect
to pay the purchase price by settlement of certain credits held by it or its
affiliates to the shareholders.

 

 6 



 

3.4 In each Exercise of Option, YIGO may accept the Transferred Equity by itself
or designate any third party to accept all or part of the Transferred Equity.

 

3.5 On deciding each Exercise of Option, YIGO shall issue to the Shareholders a
notice for exercising the Call Option (hereinafter the "EXERCISE NOTICE", the
form of which is set out as Appendix II hereto). The Shareholders shall, upon
receipt of the Exercise Notice, forthwith transfer all the Transferred Equity in
accordance with the Exercise Notice to YIGO and/or other entity or individual
designated by YIGO in such method as described in Article 3.3 herein.

 

3.6 The Shareholders hereby severally undertake and guarantee that once YIGO
issues the Exercise Notice in respect to the specific Transferred Equity of the
Target Company held by it:

 

(1) it shall immediately hold or request to hold a shareholders' meeting of the
Target Company and adopt a resolution through the shareholders' meeting, and
take all other necessary actions to agree to the transfer of all the Call Option
to YIGO and/or other entity or individual designated by it at the Transfer Price
and waive the possible preemption;

 

(2) it shall immediately enter into an equity transfer agreement with YIGO
and/or other entity or individual designated by it for transfer of all the
Transferred Equity to YIGO and/or other entity or individual designated by it at
the Transfer Price; and

 

(3) it shall provide YIGO with necessary support (including providing and
executing all the relevant legal documents, processing all the procedures for
government approvals and registrations and bearing all the relevant obligations)
in accordance with the requirements of YIGO and of the laws and regulations, in
order that YIGO and/or other entity or individual designated by it may take all
the Transferred Equity free from any legal defect.

 

3.7 At the meantime of this Agreement, the Shareholders shall respectively enter
into a power of attorney (hereinafter the "POWER OF ATTORNEY", the form of which
is set out as Appendix III hereto), authorizing in writing any person designated
by YIGO to, on behalf of such Shareholder, to enter into any and all of the
legal documents in accordance with this Agreement so as to ensure that YIGO
and/or other entity or individual designated by it take all the Transferred
Equity free from any legal defect. Such Power of Attorney shall be delivered for
custody by YIGO and YIGO may, at any time if necessary, require the Shareholders
to enter into multiple copies of the Power of Attorney respectively and deliver
the same to the relevant government department.

 



 7 



 

ARTICLE 4 - ASSET CALL OPTION

 

YUZHI and the Personal Shareholders hereby further undertake to grant YIGO
irrevocably an option to purchase assets within the term of this Agreement: to
the extent not violating the mandatory requirements under PRC Law, YUZHI will
transfer all of its assets and liabilities to YIGO and/or other entity or
individual designated by it when required by YIGO.

 

In case of the YIGO exercising the Asset Call Option in its sole discretion upon
the occurrence of the situation in which such call option exercise become
feasible under the relevant laws in PRC, any additional consideration paid other
than the $1.00 which may be required under the laws of China to effect such
purchase to comply with such legal formalities shall be either cancelled or
returned to the company immediately with no additional compensation to the YUZHI
and Shareholders. YUZHI and Shareholders hereby acknowledge the purpose of such
provisions and hereby agrees and authorizes the company to take any and all
actions to effect such transaction and agrees irrevocably to execute any and all
documents and instruments and authorize the company's relevant officers to sign
on his or her behalf and hereby gives the company and any of its relevant
officers a proxy to execute and deliver such documents and instruments to effect
the purpose of this provision and hereby waives any defense or claim of causes
of action to challenge or defeat this provision.

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

 

5.1 Each of the Shareholders hereby severally represents and warrants in respect
to it self and the Target Company in which he holds equity as follows:

 

5.1.1 Each of the Personal Shareholders is a PRC citizen with full capacity,
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement, and may act independently as a litigant party.

 

Each of the Personal Shareholders has full power and authorization to execute
and deliver this Agreement and all the other documents to be entered into by it
in relation to the transaction referred to herein, and it has the full power and
authorization to complete the transaction referred to herein.

 

5.1.2 This Agreement is executed and delivered by Personal Shareholders legally
and properly. This Agreement constitutes the legal and binding obligations on
Personal Shareholders and is enforceable on it in accordance with its terms and
conditions. The Personal Shareholders are the enrolled legal owner of the Option
Equity as of the effective date of this Agreement, and except the rights created
by this Agreement, the Shareholders' Voting Rights Proxy Agreement entered into
by Personal Shareholders, YIGO and their respective Target Company dated AUGUST
5, 2015 (the "PROXY AGREEMENT"), the Equity Pledge Agreement entered into by it,
YIGO, the Target Company dated (the "EQUITY PLEDGE AGREEMENT"), there is no
lien, pledge, claim and other encumbrances and third party rights on the Option
Equity. In accordance with this Agreement, YIGO and/or other entity or
individual designated by it may, after the Exercise of Option, obtain the proper
title to the Transferred Equity free from any lien, pledge, claim and other
encumbrances and third party rights.

 

 8 



 

5.1.3 Target Company shall obtain complete Business Permits as necessary for its
operations upon this Agreement taking effect, and Target Company shall have
sufficient rights and qualifications to operate within PRC the businesses of
advertising and other business relating to its current business structure.
Target Company has conducted its business legally since its establishment and
has not incurred any cases which violate or may violate the regulations and
requirements set forth by the departments of commerce and industry, tax,
culture, news, quality technology supervision, labor and social security and
other governmental departments or any disputes in respect of breach of contract.

 

5.2 YUZHI hereby represents and warrants in respect to it self and the Target
Company in which it holds equity as follows:

 

5.2.1 YUZHI is a limited liability company operation duly registered and validly
existing under PRC Law, with independent status as a legal person; YUZHI has
full and independent legal status and legal capacity to execute, deliver and
perform this Agreement, and may act independently as a subject of actions.

 

5.2.2 YUZHI has full power and authorization to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction referred to herein, and it has the full power and authorization
to complete the transaction referred to herein.

 

5.2.3 This Agreement is executed and delivered by YUZHI legally and properly.
This Agreement constitutes legal and binding obligations on it.

 

5.2.4 YUZHI is the enrolled legal shareholder of the Option Equity when this
Agreement comes into effect, except the rights created by this Agreement, the
Proxy Agreement, the Equity Pledge Agreement, there is no lien, pledge, claim
and other encumbrances and third party rights on the Option Equity. In
accordance with this Agreement, YIGO and/or other entity or individual
designated by it may, upon the Exercise of Option, obtain the proper title to
the Transferred Equity free from any lien, pledge, claim and other encumbrances
and third party rights.

 

 9 



 

5.2.5 Target Company shall obtain complete Business Permits as necessary for its
Operations upon this Agreement taking effect, and Target Company shall have
sufficient rights and qualifications to operate within PRC the businesses of
advertising and other business relating to its current business structure.
Target Company has conducted its business legally since its establishment and
has not incurred any cases which violate or may violate the regulations and
requirements set forth by the departments of commerce and industry, tax,
culture, news, quality technology supervision, labor and social security and
other governmental departments or any disputes in respect of breach of contract.

 

The remaining shareholders of the Target Companies set out in Appendix I hereto
have given written approvals regarding the content of this Agreement and have
irrevocably undertaken, upon the Exercise of Option by YUZHI of Option Equity in
accordance with this Agreement, to respectively waive possible rights of
preemption and offer necessary assistance.

 

5.3 YIGO hereby represents and warrants as follows:

 

5.3.1 YIGO is a company with limited liability properly registered and legally
existing under PRC Law, with an independent status as a legal person. YIGO has
full and independent legal status and legal capacity to execute, deliver and
perform this Agreement and may act independently as a subject of actions.

 

5.3.2 YIGO has full power and authorization to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction referred to herein, and it has the full power and authorization
to complete the transaction referred to herein.

 

ARTICLE 6 - UNDERTAKINGS BY THE SHAREHOLDERS

 

6.1 The Shareholders hereby individually undertake within the term of this
Agreement that it must take all necessary measures to ensure that Target Company
is able to obtain all the Business Permits necessary for its business in a
timely manner and all the Business Permits remain in effect at any time.

 

6.2 The Shareholders hereby individually undertake within the term of this
Agreement that without the prior written consent by YIGO,

 

6.2.1 no Shareholders shall transfer or otherwise dispose of any Option Equity
or create any encumbrance or other third party rights on any Option Equity;

 

6.2.2 it shall not increase or decrease the Target Company Registered Capital or
cast affirmative vote regarding the aforesaid increase or decrease in registered
capital;

6.2.3 it shall not dispose of or cause the management of Target Company to
dispose of any of the Target Company Assets (except as occurs during the arm’s
length operations);

 

 10 



 

6.2.4 it shall not terminate or cause the management of Target Company to
terminate any Material Agreements entered into by Target Company, or enter into
any other Material Agreements in conflict with the existing Material Agreements;

 

6.2.5 it shall not individually or collectively cause each Target Company to
conduct any transactions that may substantively affect the asset, liability,
business operation, equity structure, equity of a third party and other legal
rights (except those occurring during the arm's length operations or daily
operation, or having been disclosed to and approved by YIGO in writing);

 

6.2.6 it shall not appoint or cancel or replace any executive directors or
members of board of directors (if any), supervisors or any other management
personnel of Target Company to be appointed or dismissed by the Shareholders;

 

6.2.7 it shall not announce the distribution of or in practice release any
distributable profit, dividend or share profit or cast affirmative votes
regarding the aforesaid distribution or release;

 

6.2.8 it shall ensure that Target Company shall validly exist and prevent it
from being terminated, liquidated or dissolved;

 

6.2.9 it shall not amend the Articles of Association of Target Company or cast
affirmative votes regarding such amendment;

 

6.2.10 it shall ensure that Target Company shall not lend or borrow any money,
or provide guarantee or engage in security activities in any other forms, or
bear any substantial obligations other than on the arm's length basis; and

 

6.2.11 If it acquires any equity interest of a new advertising company other
than the Target Company within the term of this Agreement and such new
advertising company's business relies on the service provided by YIGO and/or
Focus software, it shall grant YIGO Transferred Option in respect to the equity
interest held by it in such advertising company subject to and upon the same
terms and conditions of this Agreement.

 

6.3 The Shareholders hereby individually undertake that it must make all its
efforts during the term of this Agreement to develop the business of Target
Company, and ensure that the operations of Target Company are legal and in
compliance with the regulations and that it shall not engage in any actions or
omissions which might harm the Target Company Assets or its credit standing or
affect the validity of the Business Permits of Target Company.

 

 11 



 

6.4 Without limiting the generality of Article 6.3 above, considering the fact
that each Shareholder of each Target Company sets aside all the equity interest
held thereby in each Target Company as security to secure the performance by
each Target Company of the obligations under the Exclusive Service Agreement,
the performance of such Shareholder of the obligations under the Proxy
Agreement, the Shareholder undertakes to, within the term of this Agreement,
make full and due performance of any and all of the obligations on the part
thereof under the Proxy Agreement, and to procure the full and due performance
of each Target Company of any and all of its obligations under the Exclusive
Service Agreement and warrants that no adverse impact on exercising the rights
under this Agreement by YIGO will be incurred due to the breach by the
Shareholder of the Proxy Agreement or the breach of the Target Company of the
Exclusive Service Agreement.

 

6.5 YUZHI undertakes that, before its Exercise of Option and acquire all equity
of YUZHI , YUZHI shall not do the following:

 

6.5.1 Sell, transfer, mortgage or dispose by other way any assets, business,
revenue or other legal rights of its own or any Target Company, or permit
creating any encumbrance or other third party's interest on such assets,
business, revenue or other legal rights (except as occurs during the arm's
length or operations or daily operation, or as is disclosed to YIGO and approved
by YIGO in writing);

 

6.5.2 conduct any transactions that may substantively affect the asset,
liability, business operation, equity structure, equity of a third party and
other legal rights (except those occurring during the arm's length operations or
daily operation, or having been disclosed to YIGO and approved by YIGO in
writing);

 

6.5.3 release any dividend or share profit to the Personal Shareholders or cause
the Target Company to do so in any form.

 

ARTICLE 7 - CONFIDENTIALITY

 

7.1 Notwithstanding the termination of this Agreement, the Shareholders shall be
obligated to keep in confidence the following information (hereinafter
collectively the "CONFIDENTIAL 1NFORMATION"): (i) information on the execution,
performance and the contents of this Agreement; (ii) the commercial secret,
proprietary information and customer information in relation to YIGO known to or
received by it as the result of execution and performance of this Agreement; and
(iii) the commercial secrets, proprietary information and customer information
in relation to Target Company known to or received by it as the shareholder of
Target Company.

 

The Shareholders may use such Confidential Information only for the purpose of
performing its obligations under this Agreement. o Shareholders shall disclose
the above Confidential Information to any third parties without the written
consent from YIGO, or they shall bear the default liability and indemnify the
losses.

 

 12 



 

7.2 Upon termination of this Agreement, both Shareholders shall, upon demand by
YIGO, return, destroy or otherwise dispose of all the documents, materials or
software containing the Confidential Information and suspend using such
Confidential Information.

 

7.3 Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 8 - TERM OF AGREEMENT

 

8.1 This Agreement shall take effect as of the date of formal execution by the
Parties. For each Shareholder, this Agreement shall terminate in respect to such
Shareholder when all the Option Equity of all the Target Company held by him is
legally transferred under the name of YIGO and/or other entity or individual
designated by it in accordance with the provisions of this Agreement.

 

8.2 After termination of this Agreement in respect to such Shareholder according
to Article 8.1 above, this Agreement continues to be fully valid in respect to
other Shareholders.

 

ARTICLE 9 - NOTICE

  

9.1 Any notice, request, demand and other correspondences made as required by or
in accordance with this Agreement shall be made in writing and delivered to the
relevant Party.

 

9.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when it is transmitted if transmitted by facsimile or telex; it
shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.

 

 13 



 

ARTICLE 10 - LIABILITY FOR BREACH OF CONTRACT

 

10.1 The Parties agree and confirm that, if any party (hereinafter the
"DEFAULTING PARTY") breaches substantially any of the provisions herein or omits
substantially to perform any of the obligations hereunder, or fails
substantially to perform any of the obligations under this Agreement, such a
breach or omission shall constitute a default under this Agreement (hereinafter
a "DEFAULT"), then non-defaulting Party shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days of
non-defaulting Party's notifying the Defaulting Party in writing and requiring
it to rectify the Default, then non-defaulting Party shall have the right at its
own discretion to select any of the following remedial measures:

 

(1) to terminate this Agreement and require the Defaulting Party to indemnify it
for all the damage; or

 

(2) mandatory performance of the obligations of the Defaulting Party hereunder
and require the Defaulting Party to indemnify it for all the damage.

 

10.2 Without limiting the generality of Article 10.1, any breach of the Proxy
Agreement, the Equity Pledge Agreement shall be deemed as having constituted the
breach by such Shareholder of this Agreement; and any breach by Target Company
of any provision in the Exclusive Service Agreement, if attributable to the
failure of any Shareholder to perform the obligations thereof under Article 6.4
hereof, shall be deemed as having constituted the breach by such Shareholder of
this Agreement.

 

10.3 The Parties agree and confirm that in no circumstances shall the
Shareholders request the termination of this Agreement for any reason, except
otherwise stipulated by law or this Agreement.

 

10.4 Notwithstanding any other provisions herein, the validity of this Article
shall stand disregarding the suspension or termination of this Agreement.

 

ARTICLE 11 - MISCELLANEOUS

 

11.1 This Agreement shall be prepared in the Chinese language in sixt (6)
original copies, with each involved Party holding one (1) copy hereof.

 

11.2 The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to PRC Law.

 

11.3 Any disputes arising hereunder and in connection herewith shall be settled
through consultations among the Parties, and if the Parties cannot reach an
agreement regarding such disputes within thirty (30) days of their occurrence,
such disputes shall be submitted to China International Economic and Trade
Arbitration Commission for arbitration in Guangzhou in accordance with the
arbitration rules of such Commission, and the arbitration award shall be final
and binding on all Parties.

 

11.4 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.

 



 14 



 

11.5 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (hereinafter the “PARTY’S RIGHTS”)
shall not lead to a waiver of such rights, and the waiver of any single or
partial exercise of the Party's Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party's Rights.

 

11.6 The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.

 

11.7 Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.

 

11.8 Upon execution, this Agreement shall substitute any other legal documents
previously executed by the Parties on the same subject.

 

11.9 Any amendments or supplements to this Agreement shall be made in writing
and shall take effect only when properly signed by the Parties to this
Agreement. Notwithstanding the preceding sentence, considering that the rights
and obligations of each of the Shareholders hereunder are independent and
severable from each other, in case the amendment or supplement to this Agreement
is intended to have impact upon one of the Shareholders, such amendment or
supplement requires the approval of such Shareholder only and it is not required
to obtain the approval from the other ones of the Shareholders (to the extent
the amendment or supplement do not have impact upon such other Shareholders).

 

11.10 Without prior written consent by YIGO, the Shareholders shall not transfer
to any third party any of its right and/or obligation under this Agreement, YIGO
shall have the right to transfer to any third party designated by it any of its
right and/or obligation under this Agreement after notice to the Shareholders.

 

11.11 This Agreement shall be binding on the legal successors of the Parties.

 

Notwithstanding any provision to the contrary in this Agreement, in case of the
event stipulated under Article 6.2.10, the relevant Shareholder shall, upon
request by YIGO, procure that such new advertising company should be included as
a Target Company defined hereunder and that the all the equity interest held by
such Shareholder in such new advertising company shall become the Option Equity
defined hereunder, by signing the acknowledgement letter in substantially the
form attached hereto as Appendix IV. Considering that the rights and obligations
of each of the Shareholders hereunder are independent and severable from each
other, the arrangement procuring that the equity interest in such new
advertising company becoming the Option Equity will have no impact on the rights
or obligations of the other Shareholders, the above arrangement requires written
confirmation of YIGO and the relevant Shareholder only. The other Shareholders
hereto hereby grant irrevocable and unconditional waiver in respect to such
arrangement, and further acknowledge that the relevant Shareholder should not be
obligated to obtain approval from them when he or it make the equity interest
held by him or it Option Equity.

 

[The remainder of this page is left blank]

 

 15 



 

(EXECUTION PAGE)

 

IN WITNESS HEREOF, the Parties have caused this Exclusive Service Agreement to
be executed in Guangzhou as of the date first herein above mentioned.

 

WENBIN YANG         Signature by: /s/ Wenbin Yang         PING LI          
Signature by: /s/ Ping Li  

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (Company chop)

 

Signature by:   /s/  [ex10i01.jpg]   Name:     Position: Authorized
Representative  

 

GUANGZHOU YUZHI MDT INFO TECH LTD (Company chop)

 

Signed by: /s/ Ping Li   Name:     Position: Authorized Representative  

 

SHENZHEN QIANHAI ZHUO ZUICHANG TIAN TECHNOLOGY CO., LTD. (Company chop)

 

Name:  [ex10i02.jpg]   Position: Authorized Representative  

 

GUANGZHOU ROUNGSHENG MDT INFO TECH LTD (Company chop)

  

Name:  [ex10i02.jpg]   Position: Authorized Representative  

 



 16 



 

APPENDIX I:

 

BASIC INFORMATION OF OTHER TARGET COMPANIES HELD BY YUZHI

 

COMPANY NAME   REGISTERED ADDRESS     REGISTERED CAPITAL       LEGAL
REPRESENTATIVE   EQUITY STRUCTURE SHENZHEN QIANHAI ZHUO ZHICHANG TIAN TECHNOLOGY
CO., LTD.   Room 201, Block A, NO 1 Qianwan road QianHaiShen Port Cooperative
District, Shenzhen                   RMB 10,000,000                            
      Zuyue Xiang                       GUANGZHOU YUZHI MDT INFO TECH LTD100%  
  GUANGZHOU RONGSHENG MDT INFO TECH LTD   Unit 1601, No 439, Dongfeng Road,
Yuexiu District, Guangzhou               RMB 1,000,000                          
  Zuyue Xiang                   SHENZHEN QIANHAI ZHUO ZHICHANG TIAN TECHNOLOGY
CO., LTD.100%

 17 





 

 

 

APPENDIX II:

 

FORMAT OF THE OPTION EXERCISE NOTICE 

 

To:

 

As our company and you/your company and other relevant parties signed an Call
Option Agreement as of [date] (hereinafter the "OPTION AGREEMENT"), and reached
an agreement that you/your company shall transfer the equity you/your company
hold in [name of the Target Company](hereinafter the "TARGET COMPANY") to our
company or any third parties designated by our company on demand of our company
to the extent as permitted by PRC Law and regulations, Therefore, our company
hereby gives this Notice to you/your as follows:

 

Our company hereby requires to exercise the Call Option under the Option
Agreement and [our company]/[name of company/individual] designated by our
company shall accept the equity you/your company hold accounting for_________ %
of [name of the Target Company] Registered Capital (hereinafter the "PROPOSED
ACCEPTED EQUITY"). You/Your company is required to forthwith transfer all the
Proposed Accepted Equity to [our company]/[name of designated
company/individual] upon receipt of this Notice in accordance with the agreed
terms in the Option Agreement. Best regards,

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (Chop)

 

Authorized Representative:

Date:

 

 18 



 

APPENDIX III:

 

FORM OF THE POWER OF ATTORNEY

 

I/The company, __________________________________ , hereby irrevocably entrust
__________________ [with his/her identity card number of], as the authorized
representative of me/the company, to sign the Equity Transfer Agreement and
other relevant legal documents between me and _________________ regarding the
Equity Transfer of [name of the Target Company]

 

Signature:

Date:

 



 19 



 

APPENDIX IV:

 

ACKNOWLEDGEMENT LETTER

 

I[name] (ID Card number:_____ )/This company (registered address ), as an
independent party, hereby agree to grant Shenzhen YIGO Management and
Consultation Co., Ltd.(hereinafter the "YIGO ") with an irrevocable equity Call
Option (hereinafter "CALL OPTION") in respect to [        ]% of the equity share
of [        ] (hereinafter the "NEW TARGET COMPANY") held by me/this company.

 

Once this Acknowledgement Letter is executed by me/this company, the New Target
Company and the newly increase equity share begin to be the "Target Company" and
"Option Equity" defined under the Call Option Agreement (hereinafter the "CALL
OPTION AGREEMENT") entered into between me/this company, YIGO and other relevant
parties dated [          ]; and l/this company immediately make the same
representations and warranties in respect to the New Target Company and relevant
equity Call Option as I/this company made under the Call Option Agreement in
respect to the defined Target Company and Call Option.

 

[NAME OF THE SHAREHOLDER/NAME OF THE COMPANY
(Company chop)

 

Signature by:
Name:

Position:     Authorized Representative]

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD
(Company chop)

 

Signature by:
Name: 

Position:    Authorized Representative] 

 

 

20

 

